Title: From Thomas Jefferson to Anne Willing Bingham, 11 May 1788
From: Jefferson, Thomas
To: Bingham, Anne Willing


          
            
              Dear Madam
            
            Paris May 11. 1788.
          
          A gentleman going to Philadelphia furnishes me the occasion of sending you some numbers of the Cabinet des modes and some new theatrical peices. These last have had great success on the stage, where they have excited perpetual applause. We have now need of something to make us laugh, for the topics of the times are sad and eventful. The gay and thoughtless Paris is now become a furnace of Politics. All the world is run politically mad. Men, women, children talk nothing else; and you know that naturally they talk much, loud and warm. Society is spoilt by it, at least for those who, like myself, are but lookers on.—You too have had your political fever. But our good ladies, I trust, have been too wise to wrinkle their foreheads with politics. They are contented to soothe and calm the minds of their husbands returning ruffled from political debate. They have the good sense to value domestic happiness above all other, and the art to cultivate it beyond all others. There is no part of the earth where so much of this is enjoyed as in America. You agree with me in this: but you think that  the pleasures of Paris more than supply it’s want: in other words that a Parisian is happier than an American. You will change your opinion, my dear Madam, and come over to mine in the end. Recollect the women of this capital, some on foot, some on horses, and some in carriages hunting pleasure in the streets, in routs and assemblies, and forgetting that they have left it behind them in their nurseries; compare them with our own countrywomen occupied in the tender and tranquil amusements of domestic life, and confess that it is a comparison of Amazons and Angels.—You will have known from the public papers that Monsieur de Buffon, the father, is dead: and you have known long ago that the son and his wife are separated. They are pursuing pleasure in opposite directions. Madame de Rochambeau is well: so is Madame de la Fayette. I recollect no other Nouvelles de societé interesting to you, and as for political news of battles and sieges, Turks and Russians, I will not detail them to you, because you would be less handsome after reading them. I have only to add then, what I take a pleasure in repeating, tho’ it be to the thousandth time that I have the honour to be with sentiments of very sincere respect & attachment, dear Madam, Your most obedient & most humble servant,
          
            Th: Jefferson
          
        